Exhibit 10.19

 

INDEMNIFICATION AGREEMENT

 

Southwest Casino Corporation (“Company”) and                               
(“Indemnitee”) enter into this Indemnification Agreement (the “Agreement”)
effective                     , 200  .

 

WHEREAS, prudent persons may be reluctant to serve as directors or officers of
the Company unless such persons are provided with adequate protection through
insurance or adequate indemnification against inordinate risks of claims and
actions against them arising out of their service to and activities on behalf of
the Company; and

 

WHEREAS, the Board of Directors of the Company has determined that the inability
to attract and retain such persons is detrimental to the best interests of the
Company; and

 

WHEREAS, it is reasonable, prudent and necessary for the Company to obligate
itself by contract to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified; and

 

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

ARTICLE I

DEFINITIONS

 

For purposes of this Agreement the following terms shall have the meaning given
here:

 

1.1                                 “Board” shall mean the Board of Directors of
the Company.

 

1.2                                 “Change of Control” shall mean any of the
following events:

 

(a)                                  Unless approved by the affirmative vote of
at least two-thirds (2/3) of those members of the Board who are in office
immediately prior to the event(s) and who are not employees of the Company:

 

(1)                                  the merger or consolidation of the Company
with, or the sale of all or substantially all of the assets of the Company to,
any person or entity or group of associated persons or entities; or

 

(2)                                  the direct or indirect beneficial ownership
in the aggregate of securities of the Company representing thirty-three and
one-third percent (33-1/3%) or more of the total combined voting power of the
Company’s then issued and outstanding securities by any person or entity, or
group of associated

 

1

--------------------------------------------------------------------------------


 

persons or entities acting in concert, not affiliated (within the meaning of the
Securities Act of 1933) with the Company as of the date of this Agreement; or

 

(3)                                  the stockholders of the Company approve any
plan or proposal for the liquidation or dissolution of the Company.

 

(b)                                 A change in the composition of the Board at
any time during any consecutive twenty-four (24) month period such that the
“Continuity Directors” cease for any reason to constitute at least a seventy
percent (70%) majority of the Board.  For purposes of this clause (b),
“Continuity Directors” means those members of the Board who either:

 

(1)                                  were directors at the beginning of such
consecutive twenty-four (24) month period; or

 

(2)                                  were elected by, or on the nomination or
recommendation of, at least a majority of the then-existing Board.

 

1.3                                 “Corporate Status” describes the status of a
person who is or was a director, officer, employee, agent or fiduciary of the
Company or of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise which such person is or was serving at the
express written request of the Company.

 

1.4                                 “Disinterested Director” means a director of
the Company who is not and was not a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.

 

1.5                                 “Enterprise” shall mean the Company and any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise of which Indemnitee is or was serving at the express written
request of the Company as a director, officer, employee, agent or fiduciary.

 

1.6                                 “Expenses” shall include all reasonable
attorneys’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, or being or
preparing to be a witness in a Proceeding.

 

1.7                                 “Good Faith” shall mean Indemnitee having
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, and, with respect to any
criminal Proceeding, having had no reasonable cause to believe Indemnitee’s
conduct was unlawful.

 

1.8                                 “Independent Counsel” means a law firm, or a
member of a law firm, that is experienced in matters of corporation law and
neither presently is, nor in the past five years has been, retained to
represent:  (i) the Company or Indemnitee in any matter material to either such

 

2

--------------------------------------------------------------------------------

 

party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

1.9                                 “Proceeding” includes any action, suit,
arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other actual, threatened or completed proceeding
whether civil, criminal, administrative or investigative, other than one
initiated by Indemnitee.  For purposes of the foregoing sentence, a “Proceeding”
shall not be deemed to have been initiated by Indemnitee where Indemnitee seeks
pursuant to Article VIII of this Agreement to enforce Indemnitee’s rights under
this Agreement.

 

ARTICLE II

TERM OF AGREEMENT

 

This Agreement shall continue until and terminate upon the later of:  (a) 10
years after the date that Indemnitee shall have ceased to serve as a director,
officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which Indemnitee served at the express written request of the
Company; or (b) the final termination of all pending Proceedings in respect of
which Indemnitee is granted rights of indemnification or advancement of expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Article VIII
of this Agreement relating thereto.

 

ARTICLE III

SERVICES BY INDEMNITEE, NOTICE OF PROCEEDINGS

 

3.1                                 Services.  Indemnitee agrees to serve as a
director and/or an officer of the Company.  Indemnitee may at any time and for
any reason resign from such position (subject to any other contractual
obligation or any obligation imposed by operation of law).

 

3.2                                 Notice of Proceeding.  Indemnitee agrees to
notify the Company promptly, in writing, upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification or
advancement of Expenses covered hereunder.

 

ARTICLE IV

INDEMNIFICATION

 

4.1                                 In General.  In connection with any
Proceeding, the Company shall indemnify, and advance Expenses to Indemnitee as
provided in this Agreement and to the fullest extent permitted by applicable law
in effect on the date hereof and to such greater extent as applicable law may
thereafter from time to time permit.

 

3

--------------------------------------------------------------------------------


 

4.2                                 Proceedings Other Than Proceedings by or in
the Right of the Company.  Indemnitee shall be entitled to the rights of
indemnification provided in this Section 4.2 if, by reason of Indemnitee’s
Corporate Status, Indemnitee is, or is threatened to be made, a party to any
Proceeding, other than a Proceeding by or in the right of the Company. 
Indemnitee shall be indemnified against Expenses, judgments, penalties, fines
and amounts paid in settlement actually and reasonably incurred by Indemnitee or
on Indemnitee’s behalf in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee acted in Good Faith.

 

4.3                                 Proceedings by or in the Right of the
Company.  Indemnitee shall be entitled to the rights of indemnification provided
in this Section 4.3 if, by reason of Indemnitee’s Corporate Status, Indemnitee
is, or is threatened to be made, a party to any Proceeding brought by or in the
right of the Company to procure a judgment in its favor.  Indemnitee shall be
indemnified against Expenses, judgments, penalties, and amounts paid in
settlement, actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding if Indemnitee acted in Good Faith. 
Notwithstanding the foregoing, no such indemnification shall be made in respect
of any claim, issue or matter in such Proceeding as to which Indemnitee shall
have been adjudged to be liable to the Company if applicable law prohibits such
indemnification; provided, however, that, if applicable law so permits,
indemnification shall nevertheless be made by the Company in such event if and
only to the extent that the court in which such Proceeding shall have been
brought or is pending, or other court of competent jurisdiction shall determine.

 

4.4                                 Indemnification of a Party Who Is Wholly or
Partly Successful.  Notwithstanding any other provision of this Agreement, to
the extent that Indemnitee is, by reason of Indemnitee’s Corporate Status, a
party to and is successful, on the merits or otherwise, in any Proceeding,
Indemnitee shall be indemnified to the maximum extent permitted by law, against
all Expenses, judgments, penalties, fines, and amounts paid in settlement,
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith.  If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee to the maximum extent permitted by law, against all Expenses,
judgments, penalties, fines, and amounts paid in settlement, actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
each successfully resolved claim, issue or matter.  For purposes of this
Section 4.4 and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter, so long as
there has been no finding (either adjudicated or pursuant to Article VI) that
Indemnitee did not act in Good Faith.

 

4.5                                 Indemnification for Expenses of a Witness. 
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a witness in any
Proceeding, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.

 

4

--------------------------------------------------------------------------------


 

ARTICLE V

ADVANCEMENT OF EXPENSES

 

Notwithstanding any provision to the contrary in Article VI, the Company shall
advance all reasonable Expenses which, by reason of Indemnitee’s Corporate
Status, were incurred by or on behalf of Indemnitee in connection with any
Proceeding, within twenty days after the receipt by the Company of a statement
or statements from Indemnitee requesting such advance or advances, whether prior
to or after final disposition of such Proceeding.  Such statement or statements
shall reasonably evidence the Expenses incurred by Indemnitee and shall include
or be preceded or accompanied by an undertaking by or on behalf of Indemnitee to
repay any Expenses if it shall ultimately be determined that Indemnitee is not
entitled to be indemnified against such Expenses.  Any advance and undertakings
to repay pursuant to this Article V shall be unsecured and interest free.

 

ARTICLE VI

PROCEDURES FOR DETERMINATION OF

ENTITLEMENT TO INDEMNIFICATION

 

6.1                                 Initial Request.  To obtain indemnification
under this Agreement, Indemnitee shall submit to the Company a written request,
including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification.  The
Secretary of the Company shall promptly advise the Board in writing that
Indemnitee has requested indemnification.

 

6.2                                 Method of Determination.  A determination
(if required by applicable law) with respect to Indemnitee’s entitlement to
indemnification shall be made as follows:

 

(a)                                  if a Change in Control has occurred, unless
Indemnitee shall request in writing that such determination be made in
accordance with clause (b) of this Section 6.2, the determination shall be made
by Independent Counsel in a written opinion to the Board, a copy of which shall
be delivered to Indemnitee;

 

(b)                                 if a Change of Control has not occurred, and
subject to Section 6.5, the determination shall be made by the Board by a
majority vote of a quorum consisting of Disinterested Directors.  In the event
that a quorum of the Board consisting of Disinterested Directors is not
obtainable or, even if obtainable, such quorum of Disinterested Directors so
directs, the determination shall be made by Independent Counsel in a written
opinion to the Board, a copy of which shall be delivered to Indemnitee.

 

6.3                                 Selection, Payment, Discharge, of
Independent Counsel.  In the event the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 6.2 of
this Agreement, the Independent Counsel shall be selected, paid, and discharged
in the following manner:

 

5

--------------------------------------------------------------------------------


 

(a)                                  If a Change of Control has not occurred,
the Independent Counsel shall be selected by the Board, and the Company shall
give written notice to Indemnitee advising Indemnitee of the identity of the
Independent Counsel so selected.

 

(b)                                 If a Change of Control has occurred, the
Independent Counsel shall be selected by Indemnitee (unless Indemnitee shall
request that such selection be made by the Board, in which event clause (a) of
this section shall apply), and Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected.

 

(c)                                  Following the initial selection described
in clauses (a) and (b) of this Section 6.3, Indemnitee or the Company, as the
case may be, may, within 7 days after such written notice of selection has been
given, deliver to the other party a written objection to such selection.  Such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 1.9 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion.  Absent a proper and timely
objection, the person so selected shall act as Independent Counsel.  If such
written objection is made, the Independent Counsel so selected may not serve as
Independent Counsel unless and until a court has determined that such objection
is without merit.

 

(d)                                 Either the Company or Indemnitee may
petition the District Court of the State of Minnesota or other court of
competent jurisdiction if the parties have been unable to agree on the selection
of Independent Counsel within 20 days after submission by Indemnitee of a
written request for indemnification pursuant to Section 6.1 of this Agreement. 
Such petition may request a determination whether an objection to the party’s
selection is without merit and/or seek the appointment as Independent Counsel of
a person selected by the Court or by such other person as the Court shall
designate.  A person so appointed shall act as Independent Counsel under
Section 6.2 of this Agreement.

 

(e)                                  The Company shall pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with acting pursuant to this Agreement, and the Company
shall pay all reasonable fees and expenses incident to the procedures of this
Section 6.3, regardless of the manner in which such Independent Counsel was
selected or appointed.

 

(f)                                    Upon the due commencement of any judicial
proceeding or arbitration pursuant to Section 8.1(c) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

6.4                                 Cooperation.  Indemnitee shall cooperate
with the person, persons or entity making the determination with respect to
Indemnitee’s entitlement to indemnification under this Agreement, including
providing to such person, persons or entity upon reasonable advance

 

6

--------------------------------------------------------------------------------


 

request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination.  Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

 

6.5                                 Payment.  If it is determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within ten (10) days after such determination.

 

ARTICLE VII

PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS

 

7.1                                 Burden of Proof.  In making a determination
with respect to entitlement to indemnification hereunder, the person or persons
or entity making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 6.1 of this Agreement, and the
Company shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.

 

7.2                                 Effect of Other Proceedings.  The
termination of any Proceeding or of any claim, issue or matter therein, by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in Good Faith.

 

7.3                                 Reliance as Safe Harbor.  For purposes of
any determination of Good Faith, Indemnitee shall be deemed to have acted in
Good Faith if Indemnitee’s action is based on the records or books of account of
the Company, including financial statements, or on information supplied to
Indemnitee by the officers of the Enterprise in the course of their duties, or
on the advice of legal counsel for the Enterprise or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Enterprise.  The provisions of this Section 7.3 shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.

 

7.4                                 Actions of Others.  The knowledge and/or
actions, or failure to act, of any director, officer, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

 

7

--------------------------------------------------------------------------------


 

ARTICLE VIII

REMEDIES OF INDEMNITEE

 

8.1                                 Application.  This Article VIII shall apply
in the event of a Dispute.  For purposes of this Article, “Dispute” shall mean
any of the following events:

 

(a)                                  a determination is made pursuant to
Article VI of this Agreement that Indemnitee is not entitled to indemnification
under this Agreement;

 

(b)                                 advancement of Expenses is not timely made
pursuant to Article V of this Agreement;

 

(c)                                  the determination of entitlement to be made
pursuant to Section 6.2 of this Agreement has not been made within 90 days after
receipt by the Company of the request for indemnification;

 

(d)                                 payment of indemnification is not made
pursuant to Section 4.5 of this Agreement within ten (10) days after receipt by
the Company of a written request therefor; or

 

(e)                                  payment of indemnification is not made
within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification or such determination is deemed to have been made
pursuant to Article VI of this Agreement.

 

8.2                                 Adjudication.  In the event of a Dispute,
Indemnitee shall be entitled to an adjudication in an appropriate court of the
State of Minnesota, or in any other court of competent jurisdiction, or
Indemnitee’s entitlement to such indemnification or advancement of Expenses. 
Alternatively, Indemnitee, at Indemnitee’s option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the rules of the
American Arbitration Association.  Indemnitee shall commence such proceeding
seeking an adjudication or an award in arbitration within 180 days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 8.2.  The Company shall not oppose Indemnitee’s right
to seek any such adjudication or award in arbitration.

 

8.3                                 De Novo Review.  In the event that a
determination shall have been made pursuant to Article VI of this Agreement that
Indemnitee is not entitled to indemnification, any judicial proceeding or
arbitration commenced pursuant to this Article VIII shall be conducted in all
respects as a de novo trial, or arbitration, on the merits and Indemnitee shall
not be prejudiced by reason of that adverse determination.  In any such
proceeding or arbitration, the Company shall have the burden of proving that
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

 

8.4                                 Company Bound.  If a determination shall
have been made or deemed to have been made pursuant to Article VI of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding

 

8

--------------------------------------------------------------------------------


 

or arbitration absent (i) a misstatement by Indemnitee of a material fact, or an
omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

 

8.5                                 Procedures Valid.  The Company shall be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Article VIII that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement.

 

8.6                                 Expenses of Adjudication.  In the event that
Indemnitee, pursuant to this Article VIII, seeks a judicial adjudication of or
an award in arbitration to enforce Indemnitee’s rights under, or to recover
damages for breach of, this Agreement, Indemnitee shall be entitled to recover
from the Company, and shall be indemnified by the Company against, any and all
expenses (of the types described in the definition of Expenses in Section 1.7 of
this Agreement) actually and reasonably incurred by Indemnitee in such
adjudication or arbitration, but only if Indemnitee prevails therein.  If it
shall be determined in such adjudication or arbitration that Indemnitee is
entitled to receive part but not all of the indemnification or advancement of
expenses sought, the expenses incurred by Indemnitee in connection with such
adjudication or arbitration shall be appropriately prorated.

 

ARTICLE IX

NON-EXCLUSIVITY, INSURANCE, SUBROGATION

 

9.1                               Non-exclusivity.  The rights of
indemnification and to receive advancement of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, the Certificate of
Incorporation, the By-Laws, any agreement, a vote of stockholders or a
resolution of directors, or otherwise.  No amendment, alteration, rescission or
replacement of this Agreement or any provision hereof shall be effective as to
Indemnitee with respect to any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration, rescission or
replacement.

 

9.2                                 Insurance.  The Company may maintain an
insurance policy or policies against liability arising out of this Agreement or
otherwise.

 

9.3                                 Subrogation.  In the event of any payment
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee, who shall execute all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.

 

9.4                                 No Duplicative Payment.  The Company shall
not be liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder if and to the extent that

 

9

--------------------------------------------------------------------------------


 

Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

 

ARTICLE X

GENERAL PROVISIONS

 

10.1                           Successors and Assigns.  This Agreement shall be
binding upon the Company and its successors and assigns and shall inure to the
benefit of Indemnitee and Indemnitee’s heirs, executors and administrators.

 

10.2                           Severability.  If any provision or provisions of
this Agreement shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:

 

(a)                                  the validity, legality and enforceability
of the remaining provisions of this Agreement (including without limitation,
each portion of any Section of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; and

 

(b)                                 to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal or unenforceable.

 

10.3                           No Adequate Remedy.  The parties declare that it
is impossible to measure in money the damages that will accrue to either party
by reason of a failure to perform any of the obligations under this Agreement. 
Therefore, if either party shall institute any action or proceeding to enforce
the provisions hereof, such party against whom such action or proceeding is
brought hereby waives the claim or defense that such party has an adequate
remedy at law, and such party shall not urge in any such action or proceeding
the claim or defense that the other party has an adequate remedy at law.

 

10.4                           Identical Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same Agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

 

10.5                           Headings.  The headings of the paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

10.6                           Modification and Waiver.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto.  No waiver

 

10

--------------------------------------------------------------------------------


 

of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.

 

10.7                           Notices.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given if (i) delivered by hand and receipted for by the party to whom
said notice or other communication shall have been directed, or (ii) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:

 

If to Indemnitee, to:

 

As shown with Indemnitee’s Signature below.

 

 

 

If to the Company, to:

 

Southwest Casino and Hotel Corp.

 

 

2001 Killebrew Drive, Suite 306

 

 

Minneapolis, Minnesota 55425

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

10.8                           Entire Agreement.  This Agreement constitutes the
entire agreement and understanding between the parties hereto in reference to
all the matters herein agreed upon.  This Agreement replaces in full all prior
indemnification agreements or understandings of the parties hereto, and any and
all such prior agreements or understandings are hereby rescinded by mutual
agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
indicated below to be effective as of                      , 200      .

 

 

 

SOUTHWEST CASINO CORPORATION

 

 

 

 

By

 

 

Date

 

Its

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

Date

 

[Name]

 

 

 

 

 

Mailing Address of Indemnitee:

 

 

 

 

5801 Hyland Greens Drive

 

Bloomington, MN 55437

 

11

--------------------------------------------------------------------------------